Citation Nr: 1744900	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  09-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a nasal disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.

3.  Entitlement to service connection for a nasal disorder.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for right hand arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to September 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board previously remanded this case in May 2012 and March 2014 in order to afford the Veteran a hearing before the Board.  A hearing was subsequently held before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing is of record.

In December 2014, the Board denied reopening the Veteran's previously denied claims of entitlement to service connection for a nasal disorder and sleep apnea and reopened a previously denied claim of entitlement to service connection for right hand arthritis and denied the reopened service connection claim on the merits.  In March 2017, the United States Court of Appeals for Veterans Claims (Court) reversed and remanded the Board's denial of reopening the Veteran's nasal disorder and vacated and remanded the denials of the Veteran's claim to reopen service connection for sleep apnea as well as the reopened service connection claim for right hand arthritis.  Specifically, pursuant to a Memorandum Decision by the Court, reversal and remand of the Veteran's nasal disorder claim was warranted based on the Veteran's report of experiencing nasal problems as early as 1990.  Regarding the Veteran's sleep apnea claim, the Court noted that the Board did not provide an adequate statement of reasons or bases in considering whether an October 2008 lay statement from an individual who served with the Veteran and documented the Veteran being frequently tired during service constituted new and material evidence.  Finally, regarding the right hand arthritis claim, the Court noted that the Board appeared to have overlooked a potentially favorable March 1999 VA radiology report, did not explain how a May 2011 VA examination was based on a "reasoned" conclusion, and did not address the continuity-of-symptomatology provision of 38 C.F.R. § 3.303(b).

The issues of entitlement to service connection for a nasal disorder, sleep apnea, and right hand arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 2006 decision, the Board denied entitlement to service connection for a nasal disorder.

2.  Evidence received since the October 2006 Board decision denying service connection for a nasal disorder relates to the basis for the prior denial.

3.  In a December 2005 decision, the Board denied entitlement to service connection for sleep apnea.

4.  Evidence received since the December 2005 Board decision denying service connection for sleep apnea relates to the basis for the prior denial.






CONCLUSIONS OF LAW

1.  The October 2006 Board decision that denied entitlement to service connection for a nasal disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100  (2016).

2.  Evidence received since the October 2006 Board decision with regard to a nasal disorder is new and material and reopening of the claim of service connection for a nasal disorder is therefore warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2016).

3.  The December 2005 Board decision that denied entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. 
§ 20.1100 (2016).

4.  Evidence received since the December 2005 Board decision with regard to sleep apnea is new and material and reopening of the claim of service connection for sleep apnea is therefore warranted. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a nasal disorder and sleep apnea.  Implicit in his claims is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claims.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issues on appeal will then be analyzed and a decision rendered.   

The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   As discussed below, there is sufficient evidence of record to grant the Veteran's request to reopen the claims for entitlement to service connection for a nasal disorder and sleep apnea.  The claims will be reopened.  Therefore any error in complying with the notice or assistance requirements with respect to the request to reopen the claims is moot.  The additional evidentiary development required for the adjudication of the Veteran's service connection claims on the merits is addressed in the remand section below. 

New and material evidence claims

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.
"New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2016).

The threshold for determining if there is new and material evidence is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

Nasal disorder

The Board denied the Veteran's claim of service connection for a nasal disorder in an October 2006 decision.  That decision is final.  See U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.

At the time of the October 2006 decision, the evidence of record included service treatment records and post-service VA and private medical records.  The evidence reflected that the Veteran had been treated for nasal and sinus disorders in service, but that his nasal problems had resolved by the time of his separation.  The record also indicated that, beginning in 1999, the Veteran sought treatment for nasal symptoms and was diagnosed with allergic rhinitis.  In March 1999, there was a report of chronic sinusitis.  In January 2006, a VA examiner opined that it was unlikely that the Veteran's current allergic rhinitis was related to service.  The Board denied service connection on the basis that there was no competent evidence relating the Veteran's nasal disorder to service.  At the time of the decision there was evidence of in-service manifestations and post-service manifestations, but no accepted evidence of a nexus other than the claim.

The evidence received since the October 2006 decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, private medical records indicating that the Veteran sought treatment for nasal symptoms as early as 1990 which were not previously of record.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus, supra.  

Sleep apnea

The Board denied the Veteran's claim of service connection for obstructive sleep apnea in a December 2005 decision.  That decision is final.  See U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

At the time of the December 2005 decision, evidence of record included service treatment records, notably including a July 1975 service treatment note indicating that the Veteran complained of falling asleep in class.  Also of record were post-service private and VA medical records, including a private diagnosis of severe obstructive sleep apnea in April 1996, and subsequent follow-up treatments.  The Board denied service connection on the basis that the Veteran's sleep apnea did not manifest until many years after service and did not develop as a result of any incident during service.

The evidence received since the December 2005 decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, an October 2008 lay statement from J.G., an individual who served with the Veteran, indicates that the Veteran was frequently tired during service and fell asleep "everywhere."  This new evidence addresses a reason for the previous denial.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus, supra.  Accordingly, the claim is reopened and will be considered on the merits.


ORDER

The application to reopen the claim for service connection for a nasal disorder is granted.

The application to reopen the claim for service connection for sleep apnea is granted.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a nasal disorder, he contends that he developed a nasal condition during service as a result of excessive exposure to cold temperatures.  As discussed above, he has reported nasal symptoms as early as 1990.  However, in May 1975, the Veteran sought treatment for congestion and a runny nose.  The treating physician diagnosed allergic rhinitis.  In June 1975 the Veteran returned to the clinic complaining of chest and abdominal pain.  A runny nose, productive cough, slightly red turbinates, and mild erythema were observed, and he was diagnosed with an upper respiratory infection.  An upper respiratory infection was also diagnosed in May 1976.  In June 1976, he sought treatment for a cough and sore throat.  His nose was normal, although his physician observed evidence of post-nasal drip.  His nares were inflamed at a follow up appointment a week later.  He was treated for rhinorrhea and post-nasal drip in May 1977.  At separation in July 1977, he reported no complaints of ear, nose, or throat trouble, and no ear, nose, or throat conditions were observed during his examination. 

March 1999 VA medical records reveal complaints of yellowish-green discharge. The Veteran's treating physician diagnosed chronic sinusitis and medication was prescribed.  He returned for treatment in May 2002 VA complaining of severe sinusitis that interfered with his ability to effectively treat his non-service connected sleep apnea.  He underwent nasal endoscopy in June 2002.  The examination revealed a straight septum, no perforations, polyps or masses, and no mucosal lesions or secretions.  His inferior, mid, and superior turbinates were normal in size and shape.  His osteomeatal complex and sphenoethmoidal recess were also normal.  The Veteran's VA treatment records reveal intermittent treatment for congestion and post-nasal drip.  The Veteran has submitted private medical records in support of his claim.  A March 2005 CT scan of the paranasal sinuses revealed mild mucosal disease of the maxillary and ethmoid sinuses with some mucoperiosteal disease.  Diffuse swelling of the nasal turbinates was also noted, which was consistent with rhinitis.  An April 2005 opinion statement from his private physician diagnosed chronic allergic rhinitis.  

The Veteran underwent a VA examination of his nose and sinuses in January 2006.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed mild allergic rhinitis and concluded that it was unlikely that his current allergic rhinitis was related to service.  However, the examiner did not provide a rationale to their conclusion. 

There is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to whether the Veteran has a nasal disorder that is related to service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran has a nasal disorder that is related to service.  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

With regard to the Veteran's claim of entitlement to service connection for sleep apnea, he contends that he has sleep apnea that is related to his service.  The medical evidence documents findings of sleep apnea dated from 1996.  Further, the Veteran's service treatment records document a report dated July 1975 wherein the Veteran complained of falling asleep in class.  Further, an October 2008 lay statement from J.G., an individual who served with the Veteran, indicates that the Veteran was frequently tired during service and fell asleep "everywhere."  

The Veteran underwent a VA examination of his sleep apnea in January 2003.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with obstructive sleep apnea and concluded that it is less likely than not that the sleep apnea is related to service.  The examiner's rationale for her conclusion was based on her finding that there was no diagnosis of sleep apnea until 1986.  However, the examiner did not address the July 1975 report of the Veteran falling asleep in class.  Also, as discussed above, the Veteran has submitted an October 2008 statement from J.G. who indicated that the Veteran was frequently tired in service and fell asleep.  

There is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to whether the Veteran has sleep apnea that is related to service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran has sleep apnea that is related to service.  

With respect to the Veteran's claim of entitlement to service connection for right hand arthritis, the Veteran contends that arthritis of his right hand and fingers began in service due to exposure to extreme cold weather, and also as a result of jamming his finger in a gate.  During a February 2005 Board hearing, the Veteran testified that he developed arthritis of the right hand and fingers as a result of exposure to extreme cold weather in service.  Specifically, he recounted guarding B-52 airplanes for three consecutive eight-hour shifts in cold weather without gloves. During the August 2014 Board hearing, however, the Veteran testified that he hurt his right hand while guarding B-52s when he jammed his finger in a gate.  He further testified that the injury required surgery and follow-up treatment.  An October 2008 "buddy statement" from an individual who served with the Veteran at the time of the incident corroborated the Veteran's account of getting his finger pinched in the gate and regularly being exposed to extreme cold.

Service treatment records show no references to arthritis of the right hand or fingers.  Service records do indicate that the Veteran was treated for an infection of the third digit of his right hand, in August 1976.  Service records show that this infection was treated with dressings, tape, and a sling, and that an incision and drainage of the infected finger was also performed.  Also, a treatment record dated January 1977 notes the Veteran's report of jamming his right middle finger.

The Veteran was most recently provided a VA examination for his right hand in May 2011.  X-rays were performed and the examiner noted a history of right middle finger trauma and severe degenerative arthritis of both hands.  After examination of the Veteran and review of his medical history, the VA examiner concluded that the Veteran's right hand arthritis was less likely than not related to service, as no X-rays were performed on the right hand in service that could show such a condition. The examiner also noted that the particular trauma complained of could have caused a tendon injury, but could not have caused degenerative joint disease.

The Board finds that the May 2011 VA examination report is inadequate for evaluation purposes.  Specifically, in finding that the Veteran's in-service trauma could have caused a tendon injury but not degenerative joint disease, the examiner did not provide any rationale as to why the in-service trauma could not have caused degenerative joint disease.  Moreover, the examiner based their conclusion on the absence of an X-ray in service as opposed to an X-ray noting an absence of symptomatology.  

In light of these findings as well as the March 2017 Memorandum Decision, the Board finds that an addendum opinion is warranted on remand to determine the etiology of the Veteran's right hand arthritis. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his nasal disorder.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a.  Identify any current nasal disorder.

b.  For each nasal disorder identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's service, to include his treatment for allergic rhinitis in May 1975, upper respiratory infection in June 1975 and May 1976, and treatment for rhinorrhea and post-nasal drip in May 1977.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  

2. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his sleep apnea.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's sleep apnea is related to his service, to include his report in July 1975 of falling asleep when in class.  The examiner is also requested to address the October 2008 statement by J.G. indicating that the Veteran was frequently tired during service and would fall asleep.  
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  

3. Forward the claims folder to the examiner who conducted the May 2011 VA examination for the Veteran's right hand arthritis or, if that examiner is not available, to an equally qualified VA clinician for preparation of an addendum opinion.  Additional in-person examination of the Veteran is left to the discretion of the examiner selected.  After reviewing the record, the examiner is asked to address the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right hand arthritis is caused by or otherwise etiologically related to his active service, to include his credible report of being exposed to cold weather as well as injuring his hand when he jammed a finger in a gate.  

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.    

4. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


